1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10

11   DeMartini, et al.,                 No.   2:14-cv-02722-JAM-CKD
12                  Plaintiffs,
13        v.                            ORDER DENYING DEFENDANTS’
                                        RENEWED MOTION TO STAY AND
14   DeMartini, et al.,                 DISMISS
15                  Defendants.
16

17       On January 11, 2019, Defendants and Counterclaimants Michael

18   DeMartini and Renate DeMartini (“Defendants”) filed what they

19   have termed a “Renewed” Motion to Stay and to Dismiss (“Mot.”).

20   ECF No. 403.   Defendants’ Motion is no more than an improperly-

21   presented Motion for Reconsideration.    By Defendants’ own

22   admission, the Motion seeks to revive arguments that they have

23   already presented to the Court.    Mot. at 3-4, 9-11.   See also

24   Motion for Confirmation of an Automatic Stay, ECF No. 244; Motion

25   for Certificate of Appealability, ECF No. 272; Motion to Dismiss,

26   ECF No. 330.   The Court considered and denied those motions.      See

27   ECF Nos. 254, 283.    See also Transcript of Proceedings held on

28   4/17/18 at 238:5-242:21, ECF No. 343.
                                        1
1         Absent “highly unusual circumstances, a Court should only

2    grant a Motion for Reconsideration when it “is presented with

3    newly discovered evidence, committed clear error, or if there is

4    an intervening change in the controlling law.”     Kona Enterprises,

5    Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000).

6    Nothing in Defendants’ Motion suggests that any of the conditions

7    required for granting a Motion for Reconsideration are present.

8         It would serve Defendants well to stay apprised of Rule 11’s

9    requirements.   Fed. R. Civ. Proc. 11(b).    In part, the rule

10   states that by filing a motion with the court, the party

11   certifies—under penalty of sanctions—that “[the motion] is not

12   being presented for any improper purpose, such as to harass,

13   cause unnecessary delay, or needlessly increase the cost of

14   litigation.”    Id.   Frivolous filings not only violate Rule 11;

15   they undermine the authority this Court delegated to referee

16   Chuck Farrar.   The Court declines to impose sanctions in response

17   to Defendants’ Motion.    But if future filings are similarly

18   untethered to the law, sanctions will prove unavoidable.

19        For the reasons set forth above, the Court DENIES

20   Defendants’ Motion:
21        IT IS SO ORDERED.

22   Dated: March 1, 2019

23

24

25

26
27

28
                                        2
